August 3, 2012 Mr. H. Roger Schwall Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Chesapeake Energy Corporation Form 10-K for the fiscal year ended December 31, 2011 Filed February 29, 2012 Form 10-Q for fiscal quarter ended March 31, 2012 Filed May 11, 2012 Definitive Proxy Statement on Schedule 14A Filed May 11, 2012 File No. 1-13726 Dear Mr. Schwall: This letter is to confirm our conversation with the staff on July 31, 2012 regarding our need for an extension of time to respond to the comments contained in your letter dated July 23, 2012.As discussed, the business and travel commitments of key personnel responsible for the preparation, review and approval of our response will not permit us to submit a thoughtful response within the initial 10 business day period. We appreciate you agreeing to extend our comment response time to Friday, August 31, 2012. Sincerely, /s/ Jeffrey J. Zanotti Jeffrey J. Zanotti Senior Corporate Attorney & Assistant Corporate Secretary cc:Ms. Connie S. Stamets, Bracewell & Giuliani LLP
